TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00762-CR



                                 The State of Texas, Appellant

                                                v.

                               Adrian Matthew Bolton, Appellee


             FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. C-1-CR-09-222700, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The State of Texas has filed a motion to dismiss its appeal. We grant the motion and

 dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                                     ____________________________________

                                                     David Puryear, Justice

 Before Chief Justice Jones, Justices Puryear and Pemberton

 Dismissed on State’s Motion

 Filed: January 14, 2011

 Do Not Publish